          Case 1:19-cv-04210-PKC Document 5 Filed 07/03/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


United States of America,                         )   Civil Case No. 1:19-cv-04210-PKC
                                                  )
      Plaintiff,                                  )   Verified Claim of Cynthia Warmbier and
                                                  )   Frederick Warmbier, both individually
v.                                                )   and as personal representatives of the
                                                  )   Estate of Otto Warmbier
                                                  )
The Bulk Cargo Carrier Known as the               )
"Wise Honest," Bearing International              )
Maritime Organization Number 8905490,             )
                                                  )
      Defendant-in-Rem.                           )


       Pursuant to Rule G(5)(a) of the Federal Rules of Civil Procedures, Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions, 28 U.S.C. § 1610(c), Cynthia

Warmbier (“Cindy”) and Frederick Warmbier (“Fred”) (collectively, the “Warmbiers”), both

individually and as representatives of the Estate of their son Otto Warmbier, by and through their

counsel, file this verified claim and assert their interest in the bulk cargo carrier that the United

States seeks to forfeit in this action (as described below, the “Defendant Property”).

       On May 10, 2019, the government posted a Notice of Forfeiture Action (“Notice”) online,

establishing a deadline to file a claim herein of July 9, 2019. The Defendant Property identified

in the Notice consists of:    “[t]he bulk cargo carrier known as the ‘Wise Honest,’ bearing

International Maritime Organization number 8605490; (19-FBI-003157).”

       On December 24, 2018, the Warmbiers obtained a default judgment in the District Court

for the District of Columbia against the Democratic People’s Republic of Korea (“North Korea”)

in the amount of $501,143,683.80. Warmbier v. Democratic People’s Rep. of Korea, 356 F. Supp.

3d 30, 60 (D.D.C. 2018). This judgment resulted from North Korea’s hostage taking, illegal

detention, torture and extrajudicial killing of Cindy and Fred’s young son, Otto Warmbier, and the

                                                 1
          Case 1:19-cv-04210-PKC Document 5 Filed 07/03/19 Page 2 of 5



severe mental anguish and extreme emotional distress that North Korea caused the Warmbiers to

suffer as a result. As Chief Judge Beryl A. Howell noted when she granted the judgment, the

Warmbiers “experienced North Korea’s brutality first-hand when North Korea seized their son to

use as a pawn in that totalitarian state’s global shenanigans and face-off with the United States.”

Warmbier v. Democratic People’s Rep. of Korea, No. 1:18cv00977 (BAH), ECF No. 25 at 2

(D.D.C. Dec. 24, 2018). On April 9, 2019, Chief Judge Howell authorized the Warmbiers to

enforce their judgment against North Korea, through attachment or execution, pursuant to Sections

1610(a)-(b) of the Foreign Sovereign Immunities Act, 28 U.S.C. § 1602, et seq. Warmbier, No.

1:18cv00977 (BAH), ECF No. 32 (D.D.C. Apr. 9, 2019).

       Despite receiving all required notices and service, North Korea never entered an

appearance in, defended against, or engaged in any settlement discussions related to the civil action

against it. Hence, the Warmbiers are left to chase down the assets of North Korea to recover what

they can for the torture and death of their son at the hands of North Korea’s dictator, who with “his

cronies, show[s] no regard for human life.” Warmbier, No. 1:18cv0977 (BAH), ECF No. 25 at 2

(internal quotation marks omitted).

       For the foregoing reasons, the Warmbiers respectfully claim a right, title and interest to the

Defendant Property.

       Dated: July 3, 2019                   Respectfully submitted,

                                                     /s/ Benjamin L. Hatch
                                                     Benjamin L. Hatch (pro hac vice application
                                                     pending)
                                                     bhatch@mcguirewoods.com
                                                     McGUIREWOODS LLP
                                                     World Trade Center
                                                     101 W. Main St.
                                                     Suite 9000
                                                     Norfolk, VA 23510
                                                     Tel: 757 640 3727

                                                 2
Case 1:19-cv-04210-PKC Document 5 Filed 07/03/19 Page 3 of 5



                                 Fax: 757 640 3947

                                 Richard Cullen (pro hac vice application
                                 forthcoming)
                                 rcullen@mcguirewoods.com
                                 Elizabeth F. Tyler (pro hac vice application
                                 pending)
                                 etyler@mcguirewoods.com
                                 McGUIREWOODS LLP
                                 Gateway Plaza
                                 800 East Canal St.
                                 Richmond, VA 23219
                                 Tel: 804 775 1009
                                 Fax: 804 698 2035

                                 Counsel for Cynthia and Frederick
                                 Warmbier




                             3
          Case 1:19-cv-04210-PKC Document 5 Filed 07/03/19 Page 4 of 5



                                        VERIFICATION

       We declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury under the laws of the

United States that the foregoing Verified Claim of Cynthia Warmbier and Frederick Warmbier,

both individually and as personal representatives of the Estate of Otto Warmbier, is true and

correct to the best of our knowledge.

       Executed on July ___ , 2019 at _________________


                                                     _______________________________
                                                     Cynthia Warmbier



                                                     _______________________________
                                                     Fredrick Warmbier




                                                4
          Case 1:19-cv-04210-PKC Document 5 Filed 07/03/19 Page 5 of 5



                                    CERTIFICATE OF SERVICE

       I, Benjamin L. Hatch, certify that on July 3, 2019, I electronically filed the foregoing

Verified Claim of Cynthia Warmbier and Frederick Warmbier, both individually and as personal

representatives of the Estate of Otto Warmbier, using the Court’s CM/ECF system and served by

operation of the Court’s electronic filing system and via email upon:

       David William Denton, Jr.
       United States Attorney’s Office
       Southern District of New York
       One St. Andrew’s Plaza
       New York, NY 10007
       david.denton@usdoj.gov


                                                     /s/ Benjamin L. Hatch
                                                     Benjamin L. Hatch




                                                 5
